Citation Nr: 1141397	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.

2.  Entitlement to service connection for hematemesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1978 and from May 1978 to January 1987.  During his time in military service, the Veteran was stationed in Germany, Korea, and Panama.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  In August 2006, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD.  In September 2008, the RO denied the Veteran's claim of entitlement to service connection for hematemesis.  Both appeals were timely perfected and subsequently combined.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing between the Montgomery, Alabama, RO and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  The Board notes that during his August 2011 personal hearing, the Veteran executed a new VA Form 21-22, appointing the Disabled American Veterans as his new representative, effectively terminating the representation of Allen Gumpenberger.

New and Material Evidence

To establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

Characterization of Issue on Appeal

The Veteran originally filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has also been diagnosed with schizoaffective disorder, major depressive disorder, dysthymia, and adjustment disorder.  Although not claimed by the Veteran, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the Board is reopening the Veteran's previously denied claim and the Veteran also presented testimony as to the relationship between his military service and his current mental disability during his Board hearing in August 2011.  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.

FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2004 denied entitlement to service connection for PTSD.

2.  The additional evidence associated with the Veteran's VA claims file since the June 2004 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD.

3.  On August 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for hematemesis was requested.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for hematemesis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of a veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD, is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

Procedural History and Evidence Previously Considered

In a rating decision dated in June 2004, the RO denied entitlement to service connection for PTSD on the basis that the Veteran did not have a current diagnosis of PTSD.

In a letter, dated in June 2004, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.

As the Veteran did not indicate his disagreement within the time allotted, the rating decision by the RO in June 2004 became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).




	(CONTINUED ON NEXT PAGE)
Current Claim to Reopen

In general, an unappealed rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim.  As noted above, the June 2004 rating decision denied the Veteran's claim on the basis that he did not have a diagnosis of PTSD.  At that time, the evidence of record consisted of the Veteran's service treatment records, treatment records from the Tuscaloosa VA Medical Center (VAMC) dated from December 2003 to January 2004, and an April 2004 general VA compensation examination report.

Objective evidence added to the record since the June 2004 denial consists of records from Kilby Correctional Facility dated June 2005 through December 2005; treatment records from the Tuscaloosa VAMC dated from April 2004 to April 2011; psychiatric evaluation reports from Riverbend Center for Mental Health dated in January 2006 and October 2006; records associated with the Veteran's claim for Social Security Administration disability benefits; the Veteran's August 2011 Board hearing testimony; and lay statements.

The new treatment records associated with the Veteran's claims file establish diagnoses of schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD.  Further, the Veteran submitted a lay statement from R.L.H. in August 2011, which stated that he too witnessed the Veteran's stressor of watching another soldier be crushed by a tank during a training exercise in Germany.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  As the Veteran has submitted evidence establishing that he has current diagnoses of schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD, the claim is reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  Accordingly, this issue will be addressed in the REMAND portion of the decision below.

II.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  In the present case, the Veteran has withdrawn his appeal of the denial of his claim of entitlement to service connection for hematemesis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD, is granted, and, to that extent only, the appeal is granted.

The appeal of the denial of the claim of entitlement to service connection for hematemesis is dismissed.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, major depressive disorder, dysthymia, adjustment disorder, and PTSD.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The newly submitted evidence of record triggers VA's duty to assist, as set forth in McLendon.  

The Veteran has provided two stressors, which he believes are the cause of his current psychiatric disability.  Initially, the Veteran stated that during the time he was stationed in Germany in the 1970s, he witnessed the death of a fellow soldier who was run over by a track vehicle during a nighttime field exercise.  Second, the Veteran stated that in 1982, he was informed of the death of his wife while in service.

At the outset, the Board notes that neither of the aforementioned stressors fall within the exception set forth by the new regulations for PTSD.  See 38 C.F.R. § 3.304(f) (effective July 10, 2010).  Specifically, the amended regulation states that the evidentiary standard for establishing the required in-service stressor has been relaxed in certain cases.  In particular, if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  
As the Veteran did not have any combat service, this regulatory provision does not apply to the stressors presented.  The Board is aware of R.L.H.'s lay statement, indicating that he too witnessed the death of the soldier in Germany.  The RO had previously contacted the United States Armed Services Center for Research of Unit Records (CURR), now referred to as the United States Army and Joint Services Records Research Center (JSRRC), in January 2008 to verify this event.  CURR responded that the U.S. Army casualty date information available did not list anyone by the name of L.B. as non-hostile killed in Germany during the period December 1, 1974 to November 1, 1976.  It was also noted that JSRRC coordinated their research with the U.S. Army Combat Readiness Center regarding ground accidents that occurred in Germany during the period October 20 - 31, 1976.  There were only four accidents that resulted in fatalities; however, none of them involved a soldier being run over by a tank.  Finally, CURR noted that they were unable to locate 1976 unit records submitted by the 4th Battalion, 69th Armor.  See CURR Response, January 9, 2008.

With respect to the PTSD aspect of the Veteran's claim, the Board notes that the dates provided to CURR for research into the alleged death of the soldier in Germany do not coincide with the dates the Veteran was stationed there.  Specifically, the Veteran was stationed in Germany from November 24, 1974 to July 10, 1976.  Further, the U.S. Army Combat Readiness Center researched ground accidents in October 1976, when the Veteran had already left Germany.  Thus, a new search request must be submitted, which corresponds with the dates specified above.

Furthermore, the Veteran has also been diagnosed with a number of additional psychiatric disorders.  Pursuant to the holding in Clemons, the Veteran must also be provided a VA mental disorders examination to determine the nature and etiology of these disabilities.  See Clemons, supra; see also McLendon, supra.  This case thus presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to contact JSRRC and any other relevant resource in order to verify the Veteran's claimed stressor that he witnessed the death of a fellow soldier, who was crushed by a track vehicle, during a training exercise while stationed in Germany.  The search parameters should be confined to the time period dating from November 24, 1974 to July 10, 1976.  It is possible that the crushed soldier did not die.  Records of non-fatal accidents should be searched if possible.  If not, memorialize that fact in writing.  Any response received in conjunction with this request should be placed in the Veteran's claims file.

2.  Thereafter, the AMC/RO is requested to schedule the Veteran for a VA PTSD/mental disorders examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association.


b)  If the Veteran has a current diagnosis of PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that this condition is the result of the Veteran witnessing the death of a fellow soldier while he was stationed in Germany.

c)  State whether the Veteran suffers from any additional psychiatric disorders.

d)  If the Veteran does suffer from any additional psychiatric disorders, state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition is the result of the Veteran's time in active duty service.

e)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


4.  Once the above action has been completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


